Citation Nr: 0204997	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  97-31 248	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE


Entitlement to service connection for a claimed respiratory 
disorder.  




ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1973 to 
January 1997.  

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from a July 1997 decision of the RO.  

The Board remanded the case for additional development of the 
record in July 1999.  

In the supplemental statement of the case of May 2000, the RO 
granted service connection for lumbosacral strain claimed as 
back pain, which it determined was no percent disabling.  

The Board notes in this regard that the veteran has not filed 
a notice of disagreement with respect to the supplemental 
statement of the case.  Compare Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) (Court of Veterans Appeals could not 
reject jurisdiction on the basis of a non-jurisdiction 
conferring NOD filed with respect to the issue of service 
connection, where a separate jurisdiction conferring NOD 
existed with respect to the issue of an increased rating) 
with Vargas-Gonzalez v. Principi, 15 Vet. App. 222 (2001) 
(citing Colayong v. West, 12 Vet. App. 524, 541 (1999) for 
the proposition that the Board may have jurisdiction over a 
"downstream element" when the only NOD filed related to the 
issue of service connection, and determining that downstream 
elements of an initial claims do not in fact become separate 
claims in and of themselves simply because a jurisdiction 
conferring NOD is absent).  

It is the Board's opinion that because the veteran has not 
indicated disagreement with that portion of the rating action 
that assigned a no percent evaluation for the initial claim 
for service connection, that the issue of the appropriateness 
of the initial rating is not before the Board at this time.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim for service connection for claimed 
history of allergic rhinitis and minimal obstructive lung 
defect has been obtained.  

2.  The veteran's currently demonstrated history of allergic 
rhinitis and minimal obstructive lung defect are shown to 
likely have had their clinical onset during service.  



CONCLUSION OF LAW

The veteran's disability manifested by a history of allergic 
rhinitis and minimal obstructive lung defect are due disease 
that was incurred in active service.  38 U.S.C.A. §§ 1110, 
5100, 5102, 5103, 5103A, 5104, 5107, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially claims that he suffers currently from 
an upper respiratory disorder due to his active service.  

A careful review of the veteran's service medical records 
shows that he was diagnosed as having upper respiratory 
infection in November 1988, February 1989, and March 1993.  

In November 1994 and January 1995, during service, the 
veteran was again diagnosed with an upper respiratory 
infection.  

On the separation examination in December 1996, he indicated 
that he had had chronic or frequent colds, pain or pressure 
in his chest.  

The medical evidence subsequent to service consists of 
reports referable to VA examinations.  

The VA radiology studies conducted in April 1997 included a 
two view study of the chest.  That report showed that there 
was no evidence of congestive failure, pneumonia or pleural 
effusions.  

A three view study of the sinuses reveals no evidence of air 
fluid levels or significant soft tissue thickening to suggest 
either acute or chronic sinusitis.  

The April 1997 VA examination report showed that the 
veteran's sinuses were within normal limits.  There was no 
tenderness over the frontal or maxillary sinuses, or any sign 
of a deviated septum.  

An examination of the respiratory system revealed that the 
lungs were clear to auscultation and percussion.  The veteran 
denied having intolerance to exercise.  The rib cage was not 
tender on examination.  

The pertinent diagnoses were those of chronic sinusitis by 
history, with a normal examination; a history of allergic 
rhinitis; a history of difficulty in breathing, with a normal 
examination; and a history of an upper respiratory infection, 
resolved.  

In a rating decision of July 1997, the RO granted service 
connection and assigned a noncompensable rating for sinusitis 
with associated headaches, effective on February 1, 1997.  

In his August 1997 Notice of Disagreement, the veteran 
reported that he had received treatment for many upper 
respiratory infections during his career in the military that 
were the direct result of his working environment and 
conditions during service. 

The veteran was also afforded a VA respiratory examination in 
December 1999.  A report of pulmonary function studies taken 
in conjunction with this examination shows an interpretation 
of a minimal obstructive lung defect and noted that more 
detailed pulmonary function testing may be useful, if the 
examiner determined that it was clinically indicated.  

A radiology report of the veteran's chest showed that it was 
negative and unchanged from the report of April 1997.  

The examiner obtained a medical history from the veteran that 
he had a long history of upper respiratory involvement.  

The VA examiner reported that the veteran complained of nasal 
congestion, coryza, runny nose, occasional fevers, some cough 
that was occasionally productive of colored sputum and 
chronic post nasal drip, as well as a recent sore throat.  

The veteran reported that, when he coughed, he got some 
soreness in his chest that then persisted after he finished 
coughing.  He denied any recent fever.  The veteran reported 
using over the counter medication for treatment.  He denied 
any history of chest pain, shortness of breath, pneumonia or 
bronchitis, and the examiner determined that the record did 
not reveal any evidence of these problems.  

The veteran also reported that he was previously tested for 
allergies and recalled the testing being positive for dust 
mites.  

The VA examiner next commented that the veteran had been 
treated with Benadryl that was an antihistamine preparation 
used for the treatment of an allergy.  

The diagnoses were: (1)  allergic rhinitis with sinusitis by 
history, and (2) there is no evidence of lung or lower 
respiratory involvement.  

The examiner further commented that the veteran had no 
evidence of any lung disease and added that it "should be 
noted that upper respiratory infection [was] not an 
involvement of the lungs, but rather of the pharynx, larynx, 
nose, sinuses and ears.  The veteran ha[d] a very well 
documented evidence of some kind of upper respiratory 
problem, either viral or allergic."  


I.  VCAA

Among other things, the VCAA eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to notify and assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West , 12 Vet. App. 477 (1999),withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.

The regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations were 
effective November 9, 2000.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  

The record shows that the veteran was notified of the RO's 
decisions.  The RO's decision, Statement of the Case, 
Supplemental Statements of the Case and letters, as well as 
the Board's remand, informed the veteran of the substantive 
information and evidence needed to substantiate his claims.  

Additionally, the RO sent the veteran a VCAA development 
letter in April 2001.  The veteran also indicated that no 
additional records existed, as he did not receive treatment 
for his disorders.  Thus, VA has met its duty to inform the 
veteran of the substantive evidence and information needed to 
substantiate his claims.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO obtained the evidence requested in remand 
action in July 1999.  The veteran was afforded additional VA 
examinations and associated VA medical studies.  The veteran 
indicated that he was not treated at any other facilities.  
The veteran has not referenced any unobtained or obtainable 
evidence that might aid his claim.  

Although VA has a duty to assist the veteran in the 
development of his claims, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. at 193 
(1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  

For the reasons previously set forth, the directives of VCAA 
have been complied with regarding VA's substantive duties to 
notify and to assist the veteran, as described hereinabove. 

Hence, another remand for the RO to address the VCAA, in the 
first instance, would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided.)  




II. Claimed respiratory disorder

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The record shows that the veteran had episodic upper 
respiratory infections during service, and the recent VA 
examinations have diagnosed the veteran as having a history 
of allergic rhinitis.  

The December 1999 VA examination also reported that there was 
no evidence of lung or lower respiratory involvement.  
However, pulmonary function studies revealed that the veteran 
had a minimal obstructive lung defect.  

Accordingly, given the manifestations exhibited in service 
and the veteran's complaints of ongoing respiratory problems, 
the Board finds that it is likely that the currently 
diagnosed history of allergic rhinitis and the now 
demonstrated minimal obstructive lung defect represent 
disability that is due to disease that was incurred in 
service.  As the preponderance of the evidence is not against 
the claim, service connection for respiratory disability 
manifested by a history of allergic rhinitis and minimal 
obstructive lung defect is warranted.  






ORDER

Service connection for respiratory disability manifested by a 
history of allergic rhinitis and minimal obstructive lung 
defect is granted.  




		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

